Case 3:11-cr-00033-RDM Document 525 Filed 06/04/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,
V. :
: NO: 3:11-CR-00033
JOSEPH P. DONAHUE, : (JUDGE MARIANI)
Defendant. ;

AND NOW, this 4th day of June, 2020, IT IS HEREBY ORDERED that:

1. Defendant, Donahue’s motion to reduce sentence (Doc. 507), motion to
reduce (Doc. 513), and emergency plea/motion for release from custody
(Doc. 516) are DENIED.

2. Defendant, Donahue’s motion/request to expedite his motion to reduce (Doc.
508) and emergency motion to expedite (Doc. 515) are DENIED as moot.

3. Defendant, Donahue’s emergency motion for compassionate release from
custody (Doc. 521), properly construed as a petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2241, is DISMISSED without prejudice.

 

4 Vid,
Robert D. Mariani”
United States District Judge
